Exhibit 10.2
SECURED PROMISSORY NOTE
Alpharetta, Georgia
Date: July 29, 2010
$1,500,000.00
FOR VALUE RECEIVED, the undersigned (the “Borrower”) promises to pay on demand
to the order of Presidential Financial Corporation (the “Lender”) at the
Lender’s main office in Alpharetta, Georgia, or at such other place as Lender
may designate, the principal amount of ONE MILLION FIVE HUNDRED THOUSAND AND
NO/100 DOLLARS ($1,500,000.00) or so much thereof as may from time to time be
unpaid and outstanding, together with interest per annum thereon at the rate of
the greater of one point nine-five percent (1.95%) above “Wall Street Journal
Prime”, with Wall Street Journal Prime being the prime rate of interest quoted
in The Wall Street Journal from time to time, or at the rate of three point
two-five percent (3.25%) (whichever rate is applicable from time to time shall
be referred to herein as the “Interest Rate”). If Wall Street Journal Prime
becomes unavailable during the term of this Note, Lender may designate a
substitute index. The initial interest rate hereunder shall be five point
two-zero percent (5.20%). The interest rate hereunder shall adjust on the
published effective date of any change in Wall Street Journal Prime (or any
substitute index). All payments received will first be applied to interest and
other charges due and owing to the Lender, and any remaining amount shall then
be applied to principal.
This Secured Promissory Note (this “Note”) is the Secured Promissory Note
referred to in, is secured by the collateral in which Borrower granted a
security interest under, and is entitled to the benefits of, the Loan and
Security Agreement executed by Borrower in favor of Lender contemporaneously
herewith (the “Loan Agreement”). Lender, from time to time, shall make advances
and re-advances as may be requested by Borrower and accept payments in
accordance with and subject to the provisions of this Note and the Loan
Agreement. The amount outstanding under this Note may vary from time to time by
increases of up to the maximum principal amount stated above plus accrued
interest, other charges and expenses, and decreases down to no outstanding
principal or accrued interest, other charges and expenses.
The interest rate on the principal indebtedness evidenced by this Note is as
stated above. All other fees and charges (including without limitation the
“Service Charge” defined below) paid in connection with this Note by Borrower to
the Lender are payments for the services of originating, booking, servicing and
maintaining the loan and other administrative services (including, but not
limited to, periodic audits) as set forth in O.C.G.A. Section 7-4-2(A) (1) and
do not constitute fees for the use of money. Interest herein shall accrue daily
and is due and payable on the last day of each month.
In addition to interest, Borrower will pay Lender a monthly service charge
(“Service Charge”), which shall be earned by and due and payable to Lender as
set forth on Schedule B of the Loan Agreement. Any Service Charge for which
Borrower is obligated shall be added to Borrower’s loan account immediately
before any payment in full of all of Borrower’s obligations under this Note.
THE PARTIES AGREE THAT, AND BORROWER INSTRUCTS LENDER THAT, IMMEDIATELY UPON
ACCRUAL OF INTEREST AND OTHER CHARGES PROVIDED FOR HEREIN AND IN THE LOAN
AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE SERVICE CHARGES), SUCH INTEREST
AND OTHER CHARGES SHALL BE PAID BY ADVANCES HEREUNDER AND CHARGED TO BORROWER’S
LOAN ACCOUNT WITH LENDER. SUCH ADVANCES SHALL THEREAFTER BEAR INTEREST AND BE
SUBJECT TO OTHER CHARGES UPON THE SAME TERMS AS OTHER ADVANCES HEREUNDER, AND
SUCH ADVANCES ARE AGREED BY THE PARTIES TO BE PRINCIPAL PURSUANT TO O.C.G.A.
SECTION 7-4-2(A)(3). BORROWER SPECIFICALLY AGREES, BY EXECUTION OF THIS NOTE, TO
THIS TREATMENT OF ALL ACCRUED BUT UNPAID INTEREST AND OTHER CHARGES UNDER THIS
NOTE AND THE LOAN AGREEMENT.

 

 



--------------------------------------------------------------------------------



 



All computations of interest shall be calculated on a daily basis upon the
unpaid balance with each day representing 1/360th of a year. Each advance under
this Note shall be added to the outstanding balance under this Note and shall
accrue interest commencing on the effective date of the transfer of the advance
proceeds originated by Lender or the date of issue of the check or other payment
instrument by Lender disbursing the advance proceeds, regardless of the date
Borrower actually obtains access to the funds. Upon and after Lender’s sending
notice to Borrower that Borrower is in default under this Note or the Loan
Agreement, in lieu of the above-described Interest Rate, the Borrower agrees to
pay interest at a Default Interest Rate equal to the Wall Street Journal Prime
plus 4%, and interest under this Note shall thereafter be calculated using the
Default Interest Rate.
It is the intention of Lender and Borrower to conform strictly to any applicable
laws. Accordingly, if the transactions contemplated hereby would violate
applicable law governing the Highest Lawful Rate (as defined below), then, in
that event, notwithstanding anything to the contrary in this Note, the Loan
Agreement or any other agreement entered into in connection with or as security
for or guaranteeing this Note, the following will apply: the aggregate of all
payments which constitute interest under applicable law that is contracted for,
taken, reserved, charged, or received by Lender under this Note or the Loan
Agreement or under any other agreement entered into in connection with or as
security for or guaranteeing this Note shall under no circumstances be in an
amount or at a rate that would otherwise cause a violation of law or exceed the
Highest Lawful Rate (as defined below), and any excess shall be canceled
automatically and, if theretofore paid, shall, at the option of Lender, be
credited by Lender on the principal amount of any indebtedness owed to Lender by
Borrower or refunded by Lender to Borrower.
“Highest Lawful Rate” means the maximum interest rate that at any time or from
time to time may be lawfully contracted for, taken, reserved, charged, or
received on amounts due to Lender, under laws applicable to Borrower or Lender
with regard to this Note that are presently in effect or, to the extent allowed
by law, under such applicable laws that then allow a higher maximum lawful rate
than applicable laws now allow.
Any act of default by Borrower under the Loan Agreement and any default by
Borrower under its obligations under the Loan Agreement shall constitute a
default under this Note. Time is of the essence of this Note.
Borrower hereby waives demand, presentment, notice, protest and notice of
dishonor and diligence in collection or bringing suit and agrees that Lender may
accept partial payment, or release or exchange security or collateral, without
discharging or releasing any unreleased collateral or the obligations evidenced
hereby. Borrower further waives any and all rights of exemption, both as to
personal and real property, under the constitution or laws of the United States,
the State of Georgia, or any other state or jurisdiction. Lender shall not be
deemed to waive or have waived any of its rights hereunder unless such waiver is
in writing and signed by Lender, and no failure, delay or omission by Lender in
exercising any of its rights shall operate as a waiver of such rights. A waiver
by Lender in writing on one occasion shall not be construed as a consent to or a
waiver of any right or remedy on any future occasion.
Borrower agrees to pay reasonable attorneys’ fees and costs incurred by Lender
in collecting or attempting to collect this Note, whether by suit or otherwise.
Attorney’s fees relating to collection for which Borrower shall be responsible
to reimburse Lender shall be equal to the lesser of: (a) actual fees and
expenses or (b) fifteen percent (15%) of the principal and interest owed
hereunder at the time of commencement of collection activities or the maximum
amount permitted by law then in effect.
The word “Borrower” as used herein shall include the plural, should more than
one execute this Note; the masculine and feminine gender, regardless of the sex
of Borrower or any of them; partnerships, corporations, and other legal
entities, should such an entity execute this Note; and the heirs, legal
representatives, successors and assigns of Borrower. The undersigned, if more
than one, shall be jointly and severally liable hereunder and all provisions
hereof shall apply to each of them. The word “Lender” as used herein shall when
the circumstances or context requires, include the plural and the successors and
assigns of Lender.

 

 



--------------------------------------------------------------------------------



 



The loan evidenced hereby has been made and this Note has been made and
delivered in the State of Georgia. THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY
THE INTERNAL LAWS OF THE STATE OF GEORGIA AS TO INTERPRETATION, ENFORCEMENT,
VALIDITY, CONSTRUCTION, EFFECT AND IN ALL OTHER RESPECTS, INCLUDING, WITHOUT
LIMITATION, THE LEGALITY OF THE INTEREST RATE AND OTHER CHARGES, and shall be
binding upon Borrower (and each one of them, if more than one) and Borrower’s
heirs, legal representatives, successors and assigns (and each one of them, if
more than one). If this Note contains any blanks when executed by Borrower,
Lender is hereby authorized, without notice to Borrower, to complete any such
blanks according to the terms upon which the loan or loans were granted.
To induce Lender to make the loan evidenced by this Note, the Borrower
(i) irrevocably agrees that all actions by Borrower arising directly or
indirectly as a result or in consequence of this Note or any other agreement
with Lender, or the Collateral, shall be instituted and litigated only in courts
having situs in the County of Fulton, State of Georgia; (ii) hereby consents to
the exclusive jurisdiction and venue of any state or federal court located and
having its situs in said county; and (iii) waives any objection based upon forum
non-conveniens. Notwithstanding the foregoing, nothing contained in this
paragraph shall prevent Lender from bringing any action or exercising any rights
against Borrower, any guarantor (excluding Validity Guarantors, which Lender
shall have no recourse to individual assets), any security for the Note, or any
of Borrower’s or any guarantor’s properties in any other county, state or
jurisdiction. Initiating such action or proceeding or taking any such action in
any other state or jurisdiction shall in no event constitute a waiver by Lender
of any of the foregoing. IN ADDITION, LENDER AND THE BORROWER (OR ANY ONE OF
THEM, IF MORE THAN ONE) HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING
WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS NOTE, THE OBLIGATIONS, THE
COLLATERAL, ANY ALLEGED TORTIOUS CONDUCT BY THE BORROWER OR LENDER WHICH MAY IN
ANY WAY, DIRECTLY OR INDIRECTLY, ARISE OUT OF OR RELATES TO THE RELATIONSHIP
BETWEEN THE BORROWER AND LENDER.

            TEAMSTAFF GOVERNMENT SOLUTIONS, INC.
D/B/A TEAMSTAFF GOVERNMENT SOLUTIONS;
D/B/A TEAMSTAFF GOVT SOLUTIONS
      By:   /s/ Zachary C. Parker         Name:   Zachary C. Parker       
Title:   CEO   

 

 